Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                    Response to Amendment
Based on applicant’s amendment, filed on 8/19/2021, see page 2 through 10 of the remarks, with respect to cancellation of claim 1, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 112(b) rejection; rejections of 102(a)(2) and 35 U.S.C. 103 (a) for claims 2-21, are hereby withdrawn.    
             The claims 2-21 now renumbered as 1-20 are allowed.  


                                                  REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the treatment of patients with lung diseases and, 
more particularly, to devices, systems, and methods for implementing a dynamic 3D lung map view for tool navigation inside a patient's lungs.
           Based on applicant’s amendment, with respect to claim 2, representative of claims 10 and 14 the closest prior art of record (Holsing and Seibel), Holsing reference is directed to a medical device and particularly to an apparatus and methods associated with a range of image guided medical procedures, but neither Holsing nor Seibel teach or suggest, among other things, “display, a 3D lung map view of a three-dimensional (3D) model of the patient's lung showing the at least one planned pathway, the at least one target, and the determined location of the tool; “adjusts the 3D lung map view of the 3D model” on the display as the tool is navigated through an airway of the lungs of the patient; and removes at least a part of an object forming part of the 3D model from the 3D lung map view”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Holsing and Seibel) prior art of record. 



  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
August 31, 2021